DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chauhan et al (USPN 2018/0123578).
Regarding claim 1, Chauhan discloses an overcurrent protection circuit (figure 2) configured to limit an output current flowing through an output transistor, the overcurrent protection circuit comprising:

a sense transistor (such as sense FET)  through which a sense current proportional to the output current flows (a load current IL);
a sense resistor (a resistor RMON) through which the sense current flows;
a current limiting circuit (211) that detects a sense voltage generated in the sense resistor and controls a gate voltage of the output transistor (e.g. see par. 0028); and
a current correction circuit (207, 209) that causes a corrected sense current (when the drain voltages of sense FET and HS-FET transistors are different) added to the sense current to flow through the sense resistor based on a difference of voltage between a drain voltage of the output transistor and a drain voltage of the sense transistor (e.g. see par. 0027).
Regarding claim 2, Chauhan discloses wherein the current correction circuit includes a first input terminal connected to a drain of the sense transistor (sense FET), a second input terminal connected to a drain of the output transistor (HS-FET), and an output terminal connected to the sense resistor (RMON), and
causes the corrected sense current to flow from the output terminal (see figure 2).
2.	Claims 1-2, 8-9, 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Imura et al (USPN 2008/0265852).
Regarding claim 1, Imura discloses an overcurrent protection circuit (figure 1) configured to limit an output current flowing through an output transistor (1), the overcurrent protection circuit comprising:
a sense transistor (such as sense transistor 5)  through which a sense current proportional to the output current flows (an output current);
a sense resistor (a resistor 6) through which the sense current flows;
a current limiting circuit (111) that detects a sense voltage generated in the sense resistor and controls a gate voltage of the output transistor; and
a current correction circuit (112) that causes a corrected sense current (the transistor 16 is turned on to a current added to the sense resistor 5 when a voltage difference between a drain of the transistor 1 and a drain of the transistor 5)  added to the sense current to flow through the sense resistor based on a difference of voltage between a drain voltage of the output transistor and a drain voltage of the sense transistor (e.g. see par. 0031, 0033, 0036).
Regarding claim 2, Imura discloses wherein the current correction circuit (112) includes a first input terminal connected to a drain of the sense transistor (sense transistor 5), a second input terminal connected to a drain of the output transistor (1), and an output terminal connected to the sense resistor (6), and
causes the corrected sense current to flow from the output terminal (see figure 1).
Regarding claims 8-9, Imura discloses a sixth transistor  (16) having a source connected to the sense transistor (5) and a drain connected to the sense resistor (6), wherein a source voltage of the sixth transistor coincides with the drain voltage of the output transistor.
Regarding claim 12, Imura discloses a load drive device (see figure 1) comprising: an output transistor (1) that causes an output current to flow through a load; a control circuit (4) that controls a gate voltage of the output transistor; and the overcurrent protection circuit (110) that limits the output current according to the gate voltage and a drain voltage of the output transistor.
Allowable Subject Matter
3.	Claims 3-7, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836